THE THIRTEENTH COURT OF APPEALS

                                   13-19-00298-CR


                                Brian Matthew Bennett
                                          v.
                                 The State of Texas


                                  On appeal from the
                       66th District Court of Hill County, Texas
                           Trial Court Cause No. F244-18


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

February 27, 2020